Citation Nr: 1641378	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested as fatigue due to undiagnosed illness.

2.  Entitlement to service connection for disability manifested as sleep disturbance due to undiagnosed illness.

3.  Entitlement to service connection for disability manifested as generalized joint/muscle pains due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from July 1982 to September 1982 and August 1983 to April 2003.  He had active service in Southwest Asia and received the Southwest Asia Service Medal with three Bronze Stars, as well as the Kuwait Liberation Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities manifested by fatigue, sleep disturbance and generalized joint and muscle pain as due to undiagnosed illness based on his service in Southwest Asia.  His DD 214 confirms his service there from September 1990 to April 1991.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).  Under those provisions, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(i).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

By way of background the Board notes that service connection has been effectuated for numerous disabilities.  In various rating decisions on appeal, the AOJ has granted entitlement to service connection for: 1) obstructive sleep apnea; 2) major depression, recurrent with alcohol dependence (claimed as depression); 3) left knee instability associated with dislocated knee left knee; 4) right wrist tendonitis with history of ulnar styloid fracture; 5)  residuals of dislocated left knee; 6) bilateral plantar fasciitis; 7)  right hamstring strain/tear; 8) hypertension; 9)  residuals left shoulder sprain; 10) residuals of left ankle sprain; sprain;11) lumbar strain due to injury; 12) residuals of right hand sprain with history of fracture of the thumb and little finger; and 13) chronic headaches.  He also claims service connection, separately, for sleep disturbance, fatigue and joint and muscle pain, as due to undiagnosed illness.  See April 2010 Veteran's Supplemental Claim.  

In light of the Veteran's assertions and his service in Southwest Asia, he was afforded a VA examination in March 2011.  The Veteran reported sleep disturbance, with an onset 4 years prior, as well as multiple joint pains.  He described fatigue, with an onset of approximately 2000, as well as pain in his hamstrings and calves beginning in service.  The examiner noted diagnoses of sleep apnea, with use of C-PAP, as well as depression.  In terms of multiple joint pain, the examiner outlined a history of weakness and swelling of the ankles, as well as right wrist pain.  The examiner identified reports of muscle pain in the thighs and calves, with the Veteran reporting an onset of 2000.  The Veteran reported a history of pain in the hamstrings due to improper stretching.  In terms of fatigue, the Veteran described an onset of 2000, with a lack of energy and endurance.  

On review of systems, the Veteran reported pain in the thighs and calves.  In terms of joints, he identified pain, stiffness, and limited motion in his neck, ankles, knees, right hand and right wrist.  He reported pain in his feet, as well.  Examination resulted in impressions of sleep apnea, fatigue and multiple joint and muscle strains (ankle strains and right wrist strain).  Chronic fatigue, myalgia, joint pain and sleep disturbance and depression were formally assessed.

In terms of etiology the examiner explained that review of the record, that the Veteran had depression and sleep apnea.  She indicated that the Veteran had sleep disturbance and resultant fatigue due to both his service-connected depression and sleep apnea.  She also indicated that the Veteran's joint complaints could be associated with the Veteran's history of major depression.  She noted that the Veteran's, hemoglobin hematocrit and electrolytes were within normal limits, reasoning that this further suggested no physiologic cause for the symptoms.  She concluded, however, that it would be "mere speculation" to conclude that the symptoms of fatigue, joint and muscle pain, and sleep disturbance are the result of possible exposure to environmental hazards while serving in the Gulf War or due to a chronic multisystem undiagnosable illness.  

Here, the Veteran has been assessed as having numerous service-connected disabilities, including sleep apnea and depression.  The examiner indicated that the Veteran's fatigue may be related to depression and sleep apnea.  Notably, service connection has also been established for several musculoskeletal disabilities, particularly involving the left knee, right wrist, feet, right hamstring, left shoulder, left ankle, low back (lumbar strain) and right hand.  The examiner did not sufficiently address these disabilities, although she suggested that the Veteran's reports of joint and muscle pain might be related to depression.  She assessed chronic fatigue, myalgia, joint pain, sleep disturbance, sleep apnea and depression.  Ultimately, she could offer no opinion without resort to speculation as to whether the Veteran's symptoms were the result of any environmental exposure in Southwest Asia, or a chronic multisymptom undiagnosed illness.  
Here, chronic fatigue syndrome and fibromyalgia qualify as medically unexplained multisymptom illnesses.  However, chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The examiner suggests that the symptoms may be attributable to depression and/or sleep apnea.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

It is necessary to remand the matters for a supplemental examination.  The examiner's rationale is in need of clarification.  The examiner assesses chronic fatigue, myalgia, joint pain and sleep disturbance, while suggesting that the assessments may be related to the Veteran's already service-connected disabilities.  However, she did not rule out assessment of any chronic multisymptom undiagnosed illness, and could offer no opinion without resort to speculation, noting that the Veteran's lab results were normal.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The opinion is fairly equivocal.  Accordingly, the examination is returned.  38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed disorders to include any undiagnosed illnesses.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination.

(a) The examiner addressing the claims should respond to the following questions:

(i) does the Veteran have a current joint, muscle, sleep disturbance, or fatigue disorder?

(ii) if so, is it at least as likely as not (probability of 50 percent or greater) that a diagnosed disorder is related to an in-service disease, event, or injury?  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disorders.

In offering this opinion the examiner is advised that service connection has been established for numerous disabilities, including: 1) obstructive sleep apnea; 2) major depression, recurrent with alcohol dependence(claimed as depression); 3) left knee instability associated with dislocated knee left knee; 4) right wrist tendonitis with history of ulnar styloid fracture; 5)  residuals of dislocated left knee; 6) bilateral plantar fasciitis; 7)  right hamstring strain/tear; 8) hypertension; 9) residuals left shoulder sprain; 10) residuals of left ankle sprain; sprain;11) lumbar strain due to injury; 12) residuals of right hand sprain with history of fracture of the thumb and little finger; and 13) chronic headaches.

(b) if, under section (a), the examiner finds that the Veteran does not have a diagnosable disorder to account for each of the symptoms (joint pain, muscle pain, fatigue and sleep disturbance), the examiner should determine whether it is at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state. 

The examiner is advised that the Veteran's personnel records confirm service in the Persian Gulf.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons for the conclusions. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

2.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



